JUSTICE BARRY delivered the opinion of the court: On July 9, 1984, at approximately 8:30 a.m., State Police Trooper Melissa Van Drew directed the defendant, James M. Meiners, to drive his truck off of a State highway and toward portable weight scales manned by employees of the Department of Transportation. The defendant’s truck weighed heavier than the allowable legal weight limit. Following the weighing of the truck, the defendant was directed to Van Drew’s squad car. Van Drew told the defendant that his truck was over the weight limit. The defendant responded, “I can’t be overweight. I just loaded at Fenton. Here’s my weight ticket.” The defendant handed the Fenton weight ticket to Van Drew. Van Drew replied, “This ticket shows that you were overweight.” On the defendant’s motion, the trial court suppressed the defendant’s statements and the Fenton weight ticket as fruits of an illegal interrogation. The circuit court held that because the defendant was “in custody,” Van Drew was required to advise the defendant of his Miranda rights before speaking to him. The State brings this appeal from the order suppressing evidence. The trial court based its decision on Berkemer v. McCarty (1984), 468 U.S. 420, 82 L. Ed. 2d 317, 104 S. Ct. 3138. The defendant McCarty was stopped by an Ohio State Highway Patrol trooper after the trooper observed McCarty driving erratically. When McCarty emerged from his car, the trooper noticed that McCarty had difficulty standing. The trooper, therefore, asked McCarty to perform field sobriety tests. The trooper also asked the defendant if he had used intoxicants. McCarty replied affirmatively and was then arrested for a misdemeanor traffic offense. He was transported to the county jail where he made additional incriminating statements. McCarthy was never advised of his Miranda rights. The Supreme Court held that a person subjected to custodial interrogation is entitled to the procedural safeguards of Miranda regardless of the nature or severity of the offense for which the defendant is arrested. (468 U.S. 420, 434-35, 82 L. Ed. 2d 317, 331, 104 S. Ct. 3138, 3148.) Consequently, the court found that all statements made by McCarty subsequent to his formal arrest were inadmissible at trial because McCarty was not given Miranda warnings. As to McCarty’s statements prior to his arrest, the court found these statements admissible. The court reasoned that McCarty was not “in custody” until he was formally arrested. Therefore, Miranda warnings were not mandated prior to the arrest. In so holding, the court concluded that the typical traffic stop is more analogous to a Terry stop (Terry v. Ohio (1968), 392 U.S. 1, 20 L. Ed. 2d 889, 88 S. Ct. 1868) than to the kinds of interrogation at issue in Miranda. Two features of the traffic stop distinguish it from custodial interrogation, according to the Berkemer court. The first feature is the brevity of the traffic stop, during which a motorist anticipates that he will be detained for a very short time. The second feature is the circumstances surrounding the traffic stop, particularly the exposure to public Anew and the presence of only one or two police officers. Applying the principles and reasoning of Berkemer to the cause at bar, we conclude that the trial court erred in granting the defendant’s motion to suppress. Admittedly, the defendant was not free to leave the area until allowed to do so by Trooper Van Drew. However, the Supreme Court acknowledged in Berkemer that a traffic stop necessarily entailed a “seizure” of the driver. Despite the “seizure” inherent in a traffic stop, the Berkemer court refused to extend the Miranda protections to traffic stops. We find that the stop of the defendant falls squarely within the exception to Miranda protections enunciated in Berkemer. The defendant was stopped while suspected of a misdemeanor traffic offense. (Ill. Rev. Stat. 1983, ch. 95^2, par. 15 — 111(b).) The stop was made in an area exposed to public view. Indeed, the stop was at the intersection of two highways and was witnessed by civilian employees of the Department of Transportation. The detention of the defendant was brief. There was no display of force even though Trooper Van Drew was not the only officer present. We hold that, under the principles of Berkemer, the defendant was not “in custody” and no Miranda warnings were required. The judgment of the circuit court of Whiteside County is reversed. Reversed. HEIPLE, P.J., and WOMBACHER, J., concur.